Exhibit 21.1 Subsidiaries of Registrant Subsidiary Jurisdiction LMI Finishing, Inc. Missouri LMI Kitting, LLC Delaware Leonard’s Metal, Inc. Missouri Integrated Technologies, Inc. Washington Precise Machine Company Missouri Tempco Engineering, Inc. Missouri Versform Corporation California D3 Technologies, Inc. California TASS Holdings, Inc. Delaware TASS, Inc. Washington TASS European Union Ltd. United Kingdom TASS Asia Pacific Pty. Ltd. Australia Valent Aerostructures, LLC Delaware Valent Aerostructures – Wichita, LLC Delaware Valent Aerostructures – Tulsa, LLC Delaware Valent Aerostructures – Washington, LLC Delaware Valent Aerostructures – Lenexa, LLC Kansas Valent Aerostructures – St. Louis, Inc. Missouri Ozark Mountain Technologies, LLC Delaware
